Citation Nr: 1224922	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  12-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether a timely substantive appeal was filed regarding the issue of entitlement to service connection for degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1946 to June 1947 and from May 1951 to May 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an earlier effective date for service connection for a lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See March 2012 report of general information.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  The Board finds that the issue of entitlement to an earlier effective date is not inextricably intertwined with the issue on appeal, and that the Board may proceed to adjudicate the issue on appeal.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for degenerative arthritis of the lumbar spine.

2.  The Veteran filed a timely notice of disagreement in July 2009, and a Statement of the Case (SOC) was issued by VA in September 2009.

3.  The Veteran did not file a substantive appeal within one year of the notification of the July 2009 RO decision, or within 60 days of the September 2009 SOC.


CONCLUSION OF LAW

A timely substantive appeal to the July 2009 RO rating decision which denied entitlement to service connection for degenerative arthritis of the lumbar spine, was not filed.  38 U.S.C.A. § 7105(a),(b),(c),(d) (West 2002), 38 C.F.R.§§ 20.200, 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The timeliness of substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Veteran has been properly notified of the jurisdictional problem and he has been afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.  

Legal Criteria

The Board has jurisdiction of an appeal when there is a timely filed notice of disagreement and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.

After an appellant receives the SOC, the appellant must file a formal appeal within sixty days from the date the SOC was mailed, or within the remainder of the one-year period, if any, from the date the notification of the RO's decision was mailed, whichever period ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.300, 20.302.  The Board determines questions as to timeliness. 38 U.S.C.A. § 7105(d)(3).

A substantive appeal consists of a properly completed VA Form or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior Supplemental SOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  38 C.F.R. § 20.202.

Analysis

The question before the Board is whether the Veteran submitted a timely substantive appeal to the RO rating decision which denied entitlement to service connection for degenerative arthritis of the lumbar spine (claimed as a lower back condition). 

The record shows that in a July 2009 rating decision, the RO denied the Veteran's above stated claim.  The Veteran was notified of this denial in a letter dated on July 16, 2009.  In July 2009, the Veteran filed a VA Form 9 with an attached statement.  (Both the VA Form 9 and the attached statement (VA Form 21-4138) are dated August 27, 2009, but are both date stamped as having been received by VA on July 31, 2009.)  Although the Veteran checked the box that he wanted to appeal all issues listed on the statement of the case (SOC), no SOC had yet been issued.  The VA Form 9 states as follows:

Original claim was submitted as lower back injury incurred in service not as Degenerative arthritis lumbar spine.  Although arthritis is an [sic] condition manifested by the original injury.  The injury was well documented at the time of injury and following treatments at University of Rochester medical school where the injury occurred while on active duty and treatments at Westover AFB MA and again at Randolf AFB.  There was a congenital defect which was spondylosis a defect of the attachment of tendons to the spine.  The injury tore the tendons at this location whereas prior to the injury his condition was non problematic and would not have been a problem if not for the injury.

The attachment states as follows:  [the Veteran] had his compensation exam with Dr.[D.] in Norwood MA and felt the exam was not sufficient to make a diagnosis of the injury to his spine.  [the Veteran] has filed an appeal of the decision and requests a new examination if possible with a different doctor."

The RO accepted the correspondence as a notice of disagreement.  In correspondence dated in August 2009, the RO notified the Veteran that it had received his written disagreement with the July 2009 decision, and that the Veteran may choose a Decision Review Officer (DRO) to review the claim or follow the traditional appeal process.  In correspondence received in August 2009, the Veteran reported that he wished to have a DRO review his claim.  In September 2009 VA correspondence, the RO again notified the Veteran that it had received his notice of disagreement and that he had elected to have a DRO assigned to his case.  In September 2009 VA correspondence, the RO notified the Veteran as follows: "You have filed a Notice of Disagreement with our action.  This is the first step in appealing to the Board of Veterans' Appeals (BVA)."

The September 2009 correspondence further informed the Veteran as follows:  "To complete your appeal, you must file a formal appeal."  It noted:

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  

Additional notice stated "do not delay filing your appeal if you request a hearing.  Your request for a hearing does not extend the time to file your appeal."  

An SOC was associated with the September 2009 VA correspondence.  As noted above, the notification of the denial of the Veteran's claim was on July 16, 2009.  The SOC was issued on September 17, 2009.  Thus, the Veteran had until July 16, 2010 to file a substantive appeal. 

There was no correspondence received from the Veteran, or his representative, until September 2010, approximately two months after the expiration of the time limit.  In September 2010, the RO received correspondence from the Veteran's service representative, dated in August 2010, in which it was stated " [the Veteran] sent in this VA Form on 8/27/2009.  This is a copy of the one sent.  If his case was closed it should not have been as this was sent."

The Veteran asserts that even though the VA Form 9 was submitted prior to the issuance of the September 2009 SOC, it should be timely as a substantive appeal.  The Veteran's representative stated that the VA Form 9 was submitted prior to the SOC because they were unaware that the substantive appeal had to be filed after the SOC.  The Board notes that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  See  Morris v. Derwinski, 1 Vet. App. 261 (1991).

The representative also stated that the Veteran had moved and he (the representative) believed "that there as some lapse in communication from the VA to us because of that move before the case was sent from the Regional Office to Manchester by the time it got back to us, it was past the deadline for the appeal."

Initially, the Board notes that the September 2009 SOC was issued to the Veteran's address of record in Massachusetts.  VA did not receive evidence of different address for the Veteran until August 2010, when he indicated that his new address was in New Hampshire.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  "There is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  There is no evidence of record that the Veteran notified VA that he had moved prior to August 2010, nor does the evidence reflect that he did not receive the September 2009 SOC in a timely fashion.  In this regard, the Board notes that the September 2009 SOC was issued within three (3) weeks of correspondence from the Veteran in which he listed his address as the address of record in Massachusetts.  The SOC was also issued to the Massachusetts Office of Commissioner of Veterans, the Veteran's accredited representative at that time and currently.  The Board finds that the SOC was properly issued to the Veteran's address of record.

There remain two issues for consideration:  whether a substantive appeal may be submitted prior to an SOC and whether the Veteran's July 2009 statement should be construed as a substantive appeal.

First, the Board notes that generally a claimant files a substantive appeal after VA issues an SOC.  38 U.S.C.A. § 7105(a), (d)(1), (d)(3).  In Archbold v. Brown, 9 Vet. App. 124 (1996), the Court accepted a statement submitted 10 months prior to the RO's issuance of an SOC, as a substantive appeal.  Thus, the Board acknowledges that, in some circumstances, a statement submitted prior to the issuance of an SOC may be accepted as a substantive appeal.  However, the Court has not mandated that every prematurely received Form 9 be accepted as a substantive appeal.  As noted in Rodriguez v. Shinseki, No. 09-3655, 2011 WL 1485471 (Vet. App. Apr. 20, 2011), "Archbold does not mandate a conclusion that every prematurely filed Form 1-9 or its equivalent be accepted as a Substantive Appeal.  To hold otherwise would pervert the statutory scheme, which clearly contemplates a multi-step process for bringing an appeal the board."  

The second issue is whether the Veteran's July 2009 statement can be construed as a substantive appeal.  In Gibson v. Peake, 22 Vet. App. 11 (2007), similar to the present case, the RO received correspondence from the appellant that included a VA Form 9 upon which he had checked boxes indicating that he wanted to appeal all of the issues listed on the SOC that VA had sent him; however, at that time, VA had not yet prepared an SOC because his claim was not in appellate status.  In Gibson, as here, the appellant had also attached an explanation sheet of why VA had decided his case incorrectly.  (In the present claim, the Veteran asserted that his VA examination had been inadequate.)  

In Gibson, the court found that "[a]lthough the appellant did use a Substantive Appeal form, his note on the form to "see attached sheets" indicates that the form did not stand alone.  Similarly, the tenor of the appellant's arguments on the attached sheets is consistent with the regulatory description of correspondence that constitutes an NOD. . . . Thus, it was reasonable and appropriate for the RO to construe the appellant's submission collectively as an NOD, which the RO unquestionably did."  The Court also noted that when the RO sent the appellant an SOC, the cover letter for which stated that the SOC was in response to the recent NOD a VA decision, and the SOC itself stated that VA received a NOD.  In the present claim, as in Gibson, the Veteran simultaneously submitted the VA Form with an attached document dated the same date.  Also, as in Gibson, none of the documents generated by the RO contained information indicating to the appellant that the RO had received or accepted a Substantive Appeal from him.  

The Board finds that the VA Form 9 with an attached document received by VA in July 2009 was an NOD and was not a Substantive Appeal.  The VA Form 9 notes that the Veteran had a congenital defect which was not problematic until an injury in service and that the Veteran did not incur degenerative arthritis in service, but it was manifested by the original injury.  The attached document requested a new examination to obtain a diagnosis of the injury to the Veteran's spine.  Although the submission was on two pieces of paper, the Board concludes that it cannot be reasonably construed as to be two separate documents, independently sufficient in their own right to constitute both an NOD and a Substantive Appeal.  The documents indicate that the Veteran believed that he had a congenital defect which was aggravated by service and which should have been properly diagnosed as such by the VA examiner.  

Even if the July 2009 correspondence met the regulatory content requirements of a substantive appeal with regard to specificity, the Board finds that the circumstances of the filing indicate that the Veteran intended to file a notice of disagreement. 

The Board notes that not only was the July 2009 correspondence filed prior to the SOC, but also that there was no document filed prior to it which could have been construed as an NOD.  In addition, the two documents filed in July 2009 were filed simultaneously.  As the Court has noted, the VA regulations are clear that the appeals process is a multi-step process.  The Board finds that to allow the Veteran to simultaneously file an NOD with a substantive appeal, without the issuance of an SOC, and without any other correspondence from the Veteran which could be construed as an NOD or substantive appeal, would be to pervert the multi-step process.  See Rodriguez v. Shinseki, supra.  In looking at the circumstances of the Veteran's correspondence, the Board finds it significant that it was submitted 15 days after the issuance of the July 2009 RO decision, with no intervening correspondence from VA.  Thus, the timing of the Veteran's correspondence reflects that it was intended to be an NOD.  In this regard, the Board notes that an NOD need not be filed on any particular form, and may even be filed on a Substantive Appeal form, as in this case, so long as it meets the content requirements for an NOD. See Archbold v. Brown, 9 Vet. App. 124, 131 (1996) (citing Malgapo v. Derwinski, 1 Vet. App. 397, 398-99 (1991) (holding, in portion not overruled by Hamilton v. Brown, 4 Vet.App. 528, 538 (1993) (en banc), that a Substantive Appeal form can function as NOD as to claim if there is no other NOD as to that claim)); Zevalkink v. Brown, 6 Vet.App. 483, 489 (1994) (en banc) (same). 

In the present claim, the RO accepted the July 2009 VA Form 9 with the attachment as an NOD, and notified the Veteran of such in August 2011 correspondence.  It is clear that the Veteran received notification that his correspondence had been construed as an NOD, as he submitted a statement, on August 31, 2009, 10 days after notification, in which he elected to have a DRO review his claim.  In addition, the Veteran was again notified in September 2009 of how to complete his appeal, and that his NOD had merely been the first step.  He was also notified that if VA did not hear from him again, either in 60 days from the date of the September 2009 letter or within one year of the July 2009 decision, his claim would be closed.  

The Board has looked at both the content and the circumstances surrounding the correspondence received by VA on July 31, 2009 and finds that, taken together, it constitutes an NOD and not a substantive appeal.  The Board also finds that there was no communication from the Veteran, or his representative, which can be construed as a timely filed substantive appeal.  Moreover, the Board finds that VA has not waived any objections to timeliness and adequacy of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).   The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 


ORDER

As a substantive appeal with respect to the July 2009 rating decision which denied service connection for degenerative arthritis of the lumbar spine was not timely filed, the appeal as to timeliness of the substantive appeal is denied. 



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


